DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to a response filed on 05/20/2022, in which claims 1, 3-10, and 12-22 are pending and ready for examination.

Response to Amendment
Claims 1, 10, and 19 are amended.

Response to Argument
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.


With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 9, that Green does not teach determining that reprojection analysis should occur, wherein the determining includes determining that contention exists for system resources of a server without providing substantial reason or support.
Examiner cannot concur. The content sources, adaptive encoders, network server adaptive stream server, and distribution system, see Fig. 1, 12, 18, 22, 24, 26 of Green, are collectively considered a server. The adaptive encoders, each needing server resources, require/request the server resources which are provided to each encoder depending upon the current server resources, wherein the encoding allowed capacities/parameters of encoders are varied from one encoder to another due to availability of the current resource, resulting in a conflict/contention of non-uniform availability of the resource among the encoders. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) “framerate adjust unit, configured to …” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: (1) “framerate adjustment unit, configured to …” corresponds to disclosure in specification Para. [0036-37, 43-44].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Enhancing Video Encoding for Cloud Gaming Using Rendering Information”, IEEE, 12/09/2020) in view of Kasatani (US Pat. 9497492 B2), and further in view of Green (US Pub. 20140189765 A1).

Regarding claim 1, Liu discloses a method for generating encoded video, the method comprising (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. A system/method is used for coding vidoe.): 
determining that reprojection analysis should occur (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”, “B. Extraction of Rendering Information”. A bit rate allocation module and importance computing module are used to determine reprojection/bit-rate allocation (for MBs) analysis should occur.); 
wherein the reprojection analysis includes generating, at the server, reprojection metadata based on suitability of video content to reprojection (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of bit rate target and saliency map is generated in accordance with the suitability of video content to reprojection/bit allocation.); 
generating, at the server, the encoded video based on the reprojection metadata (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Video is coded in accordance with information of bit rate target and saliency map.); and 
transmitting the encoded video to a client for display, wherein the client is separate from the server (Liu; Heading “I. Introduction”, “A. Overview of Rendering-Based Prioritized Encoding Technique”. Coded video is transmitted to a client device for display, wherein a client is separate from a server.).
But it does not specifically disclose the reprojection metadata indicating that at least one frame is to be dropped, wherein the at least one frame being dropped results in a framerate for encoded video that is lower than a framerate of a client, the encoded video having a lower framerate than the framerate of the client, display in a reprojection mode in which at least one frame is repeated.
However, Kasatani teaches the reprojection metadata indicating that at least one frame is to be dropped, wherein the at least one frame being dropped results in a framerate for encoded video that is lower than a framerate of a client (Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A lower framerate, lower than a terminal/client device (see Fig. 3) and resulted from dropping frames, is generated by converters of an encoder in accordance with decreasing framerate information corresponding to communication terminal line speed.), 
the encoded video having a lower framerate than the framerate of the client (Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A converted video from a encoder has a lower framerate than a the frame rate of a terminal/client device, e.g. devices in Fig. 13.), 
display in a reprojection mode in which at least one frame is repeated (Kasatani; Col. 27, Ln. 12-20. At least one frame is repeated in accordance with inserted skip frame for displaying at terminal/client devices.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liu to adapt a system resource monitor approach, by incorporating Kasatani’s teaching wherein framerates are adjusted to meet the need of communication speed, for the motivation to provide a distribution control system for converting image data into transmission data (Kasatani; Abstract).
While modified Liu teach determining that reprojection analysis should occur (See remarks above.),
it does not specifically teach determining that reprojection analysis should occur, wherein the determining includes determining that contention exists for system resources of a server. 
However, Green teaches determining that reprojection analysis should occur, wherein the determining includes determining that contention exists for system resources of a server (Green; Para. [0020]. A re-encoding/reprojection analysis is determined to have the need to be performed depending upon the current resources (availability) of a server and/or distribution system. The content sources, adaptive encoders, network server adaptive stream server, and distribution system, see Fig. 1, 12, 18, 22, 24, 26 of Green, are collectively considered a server. The adaptive encoders, each needing server resources, require/request the server resources which are provided to each encoder depending upon the current server resources, wherein the encoding allowed capacities/parameters of encoders are varied from one encoder to another due to availability of the current resource, resulting in a conflict/contention of non-uniform availability of the resource among the encoders.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liu to adapt an adaptive streaming approach, by incorporating Green’s teaching wherein re-encoding/reprojection is performed in accordance with server resource, for the motivation to provide a media distribution system using adaptive concatenated transport streams (Green; Abstract).

Regarding claim 4, Liu discloses generating the reprojection metadata comprises: generating the reprojection metadata by an application executed on the server that generates the encoded video data, wherein the application generates the video content (Liu; Fig. 1, Pg. 1963, left column, 3rd Para., Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of reprojection/bit allocation metadata is generated by an application on a server generating video data, and the application generates video content.).

Regarding claim 5, Liu discloses generating the reprojection metadata by the application is based on one or more of object movement, object visibility, scene change, or user input (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. Information of reprojection/bit allocation is generated in accordance with at least one of object movement, object visibility/depth, and scene change/composition.).

Regarding claim 6, Liu discloses generating the reprojection metadata comprises: generating the reprojection metadata by analyzing the pixel content of the video content (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content.).

Regarding claim 7, Liu discloses analyzing the pixel content comprises performing motion vector analysis (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content, wherein motion vectors related to pixel data are analyzed.).

Regarding claim 8, Liu discloses the reprojection metadata comprises a flag that indicates whether to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes an indicator of depth, indicating whether to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 9, Liu discloses the reprojection metadata comprises a value that indicates a degree to which to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes at least a depth value, indicating a degree to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 10, a server for generating encoded video, the server comprising: 
an encoder (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. A server is used for generating coded video, wherein the server includes an encoder.); and 
a framerate adjustment unit, configured to: determine that reprojection analysis should occur (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”, “B. Extraction of Rendering Information”. Implemented via computing hardware and/or software, a bit rate allocation module and importance computing module are used to determine reprojection/bit-rate allocation (for MBs) analysis should occur.); and 
wherein the reprojection analysis includes generating reprojection metadata based on suitability of video content to reprojection (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of bit rate target and saliency map is generated in accordance with the suitability of video content to reprojection/bit allocation by a bit rate allocation module and importance computing module, implemented via computing hardware and/or software.), 
wherein the encoder is configured to: generate encoded video based on the reprojection metadata (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Video is coded in accordance with information of bit rate target and saliency map.); and 
transmit the encoded video to a client for display, wherein the client is separate from the server (Liu; Heading “I. Introduction”, “A. Overview of Rendering-Based Prioritized Encoding Technique”. Coded video is transmitted to a client device for display, wherein a client is separate from a server.).
But it does not specifically disclose the reprojection metadata indicating that at least one frame is to be dropped, wherein the at least one frame being dropped results in a framerate for encoded video that is lower than a framerate of a client, the encoded video having a lower framerate than the framerate of the client, display in a reprojection mode in which at least one frame is repeated.
However, Kasatani teaches the reprojection metadata indicating that at least one frame is to be dropped, wherein the at least one frame being dropped results in a framerate for encoded video that is lower than a framerate of a client (Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A lower framerate, lower than a terminal/client device (see Fig. 3) and resulted from dropping frames, is generated by converters of an encoder in accordance with decreasing framerate information corresponding to communication terminal line speed.), 
the encoded video having a lower framerate than the framerate of the client (Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A converted video from a encoder has a lower framerate than a the frame rate of a terminal/client device, e.g. devices in Fig. 13.), 
display in a reprojection mode in which at least one frame is repeated (Kasatani; Col. 27, Ln. 12-20. At least one frame is repeated in accordance with inserted skip frame for displaying at terminal/client devices.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liu to adapt a system resource monitor approach, by incorporating Kasatani’s teaching wherein framerates are adjusted to meet the need of communication speed, for the motivation to provide a distribution control system for converting image data into transmission data (Kasatani; Abstract).
While modified Liu teach determining that reprojection analysis should occur (See remarks above.),
it does not specifically teach determining that reprojection analysis should occur, wherein the determining includes determining that contention exists for system resources of a server. 
However, Green teaches determining that reprojection analysis should occur, wherein the determining includes determining that contention exists for system resources of a server (Green; Para. [0020]. A re-encoding/reprojection analysis is determined to have the need to be performed depending upon the current resources (availability) of a server and/or distribution system. The content sources, adaptive encoders, network server adaptive stream server, and distribution system, see Fig. 1, 12, 18, 22, 24, 26 of Green, are collectively considered a server. The adaptive encoders, each needing server resources, require/request the server resources which are provided to each encoder depending upon the current server resources, wherein the encoding allowed capacities/parameters of encoders are varied from one encoder to another due to availability of the current resource, resulting in a conflict/contention of non-uniform availability of the resource among the encoders.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liu to adapt an adaptive streaming approach, by incorporating Green’s teaching wherein re-encoding/reprojection is performed in accordance with server resource, for the motivation to provide a media distribution system using adaptive concatenated transport streams (Green; Abstract).

Regarding claim 13, Liu discloses generating the reprojection metadata comprises: generating the reprojection metadata by an application executed on the server that generates the encoded video data, wherein the application generates the video content (Liu; Fig. 1, Pg. 1963, left column, 3rd Para., Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of reprojection/bit allocation metadata is generated by an application on a server generating video data, and the application generates video content.).

Regarding claim 14, Liu discloses generating the reprojection metadata by the application is based on one or more of object movement, object visibility, scene change, or user input (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. Information of reprojection/bit allocation is generated in accordance with at least one of object movement, object visibility/depth, and scene change/composition.).

Regarding claim 15, Liu discloses generating the reprojection metadata comprises: generating the reprojection metadata by analyzing the pixel content of the video content (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content.).

Regarding claim 16, Liu discloses analyzing the pixel content comprises performing motion vector analysis (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content, wherein motion vectors related to pixel data are analyzed.).

Regarding claim 17, Liu discloses the reprojection metadata comprises a flag that indicates whether to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes an indicator of depth, indicating whether to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 18, Liu discloses the reprojection metadata comprises a value that indicates a degree to which to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes at least a depth value, indicating a degree to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Claims 19-20 are directed to a non-transitory computer-readable medium storing instructions that, when executed by a processor (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”, “B. Extraction of Rendering Information”. Computing hardware and/or software are used to implement an encoder/decoder.), cause the processor to generate encoded video, by performing a sequence of processing steps corresponding to the same as claimed in claims 1 and 6.

Regarding claim 22, modified Liu generating the reprojection metadata comprises: generating the reprojection metadata by an application executed on the server that generates the encoded video data, wherein the application generates the video content (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of bit rate target and saliency map is generated in accordance with the suitability of video content to reprojection/bit allocation by an encoding application/process on a server, wherein the application/process generates video content. Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. Changed framerate information is generated by an converting application/process on a server, wherein the application/process generates video content.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Enhancing Video Encoding for Cloud Gaming Using Rendering Information”, IEEE, 12/09/2020) in view of Kasatani (US Pat. 9497492 B2) and Green (US Pub. 20140189765 A1), as applied to claim 1 above, and further in view of Topiwala (US Pub. 20140307785 A1).

Regarding claim 21, modified Liu teaches determining that contention exists for system resources at the server (Green; Para. [0020]. A re-encoding/reprojection analysis is determined to have the need to be performed depending upon the current resources (availability) of a server and/or distribution system.).
But it does not specifically teach determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame.
However, Topiwala teaches determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Topiwala; Para. [0025]. An encoding server adaptively changes coding parameter information in accordance with feedback data of encoder processing capacity, i.e. amount of process/work that can (or cannot) be done in a pre-defined time.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liu to adapt an adaptive video coding and transmitting approach, by incorporating Topiwala’s teaching wherein adaptive coding is performed in accordance with server resource of processing capacity, for the motivation to provide an adaptive media coding and distribution system based on combination of various feedback data (Topiwala; Abstract).

Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (“Enhancing Video Encoding for Cloud Gaming Using Rendering Information”, IEEE, 12/09/2020) in view of Kasatani (US Pat. 9497492 B2) and Green (US Pub. 20140189765 A1), as applied to claim 1 above, and further in view of Dane (US Pub. 20090147853 A1).

Regarding claim 3, modified Liu teaches determining that reprojection analysis should occur (See remarks regarding claim 1 above.).
But it does not specifically teach determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame.
However, Dane teaches determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Dane; Fig. 10, 11, Para. [0211, 216, 266]. An analysis component is used to determine there is contention for system resources for determining the need for reprojection analysis, wherein amount of work/instruction to be performed per predefined unit time is detected/monitor.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Liu to adapt a system resource monitor  approach, by incorporating Dane’s teaching wherein available resources such as instruction per unit time, power, memory are detected, for the motivation to enable a resource-focused video coding process based on available sources (Dane; Abstract).

Regarding claim 12, modified Liu teaches determining that reprojection analysis should occur (See remarks regarding claim 1 above.).
But it does not specifically teach determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame.
However, Dane teaches determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Dane; Fig. 10, 11, Para. [0211, 216, 266]. An analysis component is used to determine there is contention for system resources for determining the need for reprojection analysis, wherein amount of work/instruction to be performed per predefined unit time is detected/monitor.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liu to adapt a system resource monitor  approach, by incorporating Dane’s teaching wherein available resources such as instruction per unit time, power, memory are detected, for the motivation to enable a resource-focused video coding process based on available sources (Dane; Abstract).

Regarding claim 21, modified Liu teaches determining that reprojection analysis should occur (See remarks regarding claim 1 above.).
But it does not specifically teach determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame.
However, Dane teaches determining that contention exists for system resources at the server comprises: determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Dane; Fig. 10, 11, Para. [0211, 216, 266]. An analysis component is used to determine there is contention for system resources for determining the need for reprojection analysis, wherein amount of work/instruction to be performed per predefined unit time is detected/monitor.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Liu to adapt a system resource monitor  approach, by incorporating Dane’s teaching wherein available resources such as instruction per unit time, power, memory are detected, for the motivation to enable a resource-focused video coding process based on available sources (Dane; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morgan (US Pub. 20210279662 A1) teaches an intelligent factor based resource distribution machine loading.
Radhakrishnan (US Pat. 10831549 B1) teaches a multi-region request-driven code executing 
system.
Poornachandran (US Pub. 20200008044 A1) teaches a system for multi-access edge computing 
Service for mobile user equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/Primary Examiner, Art Unit 2485